Citation Nr: 0639924	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  03-31 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from October 1958 to 
October 1960.   The veteran died in June 2002.  The appellant 
is the veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied service connection 
for the cause of the veteran's death and Dependency and 
Indemnity Compensation (DIC) under the provisions of 
38 U.S.C.A. § 1318.

The appellant's claims were previously before the Board in 
March 2005.  At that time, the Board affirmed the denial of 
entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318.  As such, the claim is no longer in appellate status.  
The Board remanded the claim of entitlement to service 
connection for the cause of the veteran's death for further 
development and adjudication.  That having been completed, 
the claim is now ready for appellate disposition.   


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran died in June 2002; his death certificate 
lists the immediate cause of death to be carcinoma of the 
esophagus due to or as a consequence of carcinoma of the lung 
with metastasis, due to or a consequence of respiratory 
failure, due to or a consequence of colitis with 
gastrointestinal bleeding.

3.  During the veteran's lifetime, service connection had 
been established for ankylosing spondylitis of the cervical 
and lumbar spine, left nephrectomy, and an incisional hernia.

4.  The veteran's ulcerative colitis was the result of his 
service-connected ankylosing spondylitis. 

5.  The evidence is in equipoise as to whether the ulcerative 
colitis contributed to death.


CONCLUSION OF LAW

The criteria for establishing service connection for the 
cause of the veteran's death are met.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.312 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In light of the fully favorable determination in this case, 
no further discussion of VCAA compliance is needed.


Analysis

This appeal arises out of the appellant's claim for service 
connection for the cause of the veteran's death.  The 
appellant contends that the veteran's death from carcinoma of 
the esophagus and lung, respiratory failure, and colitis with 
gastrointestinal bleeding was related to his service 
connected disabilities.  Specifically, she maintains that the 
severity of the veteran's ankylosing spondylitis prevented 
him from "moving about, getting up to walk around, to help 
in his recovery."  She also asserts that the veteran 
developed colitis and the infection was too taxing on his 
remaining kidney.

According to VA law, when a veteran dies from a service-
connected or compensable disability, VA shall pay dependency 
and indemnity compensation to such veteran's surviving 
spouse.  38 U.S.C.A. § 1310.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Further, disability that is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  Medical evidence is required to establish a 
causal connection between service or a disability of service 
origin and the veteran's death.  See Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993).

At the time of his death, service connection was in effect 
for ankylosing spondylitis of the cervical and lumbar spine, 
left nephrectomy, and an incisional hernia.  The death 
certificate indicates that the veteran died on June [redacted], 2002, 
at the age of 62.  The coroner indicated that the immediate 
cause of death was carcinoma of the esophagus due to or as a 
consequence of carcinoma of the lung with metastasis, due to 
or a consequence of respiratory failure, due to or a 
consequence of colitis with gastrointestinal bleeding.  An 
autopsy was not performed.  The death certificate noted that 
the underlying disease or injury that initiated events 
resulting in death should be listed last.  In this instance, 
that disability was colitis with gastrointestinal bleeding.

After a careful review of the evidence of record, the Board 
concludes that such evidence is in equipoise as to whether 
the veteran's death is related to a service connected 
condition.  

In this regard, the Board notes that evidence dated in early 
2002 showed a diagnosis of non-specific colitis with 
eosinophilic infiltration.  A March 2002 sigmoid colon biopsy 
revealed chronic diffuse nonspecific colitis with benign 
lymphoid nodules in the lamina propria.  In June 2002, the 
veteran was hospitalized with a history of swelling of his 
left leg.  Non-invasive venous studies were positive for deep 
vein thrombosis.  The veteran was started on heparin and 
Coumadin, which was discontinued in light of a 
gastrointestinal bleed.  Various specialists were consulted 
and their was consensus was carcinoma of the lung and 
esophagus, and a hypercoagulable state secondary to the tumor 
and being bedridden for an extended period of time.  The 
gastroenterology consult felt the veteran had ischemic 
colitis versus bacterial or inflammatory bowel disease.  
Sigmoidoscopy during hospitalization revealed extensive 
inflammatory changes throughout the colon. Final diagnoses 
were carcinoma of the esophagus and lung with metastasis, 
respiratory failure, colitis, gastrointestinal bleeding, 
renal insufficiency, thrombophlebitis, dehydration, 
malnutrition, artificial opening of the gastrointestinal 
tract, tobacco use disorder, irritable bowel syndrome, and 
major depression.

A September 2003 letter from Dr. CP noted he treated the 
veteran for ankylosing spondylitis.  Dr. CP indicated the 
veteran had colitis in the past.  While he stated that some 
individuals with seronegative spondyloarthropathies can have 
associated colitis related to the arthritic condition, he did 
not opine that the veteran's ankylosing spondylitis did in 
fact cause or contribute to the development of colitis.  
However, in an April 2005 medical opinion, VA examiners felt 
it was as likely as not that the veteran had ulcerative 
colitis related to his ankylosing spondylitis.  

Based on the preponderance of the evidence noted above, the 
Board finds that the ankylosing spondylitis caused the 
veteran's colitis.  Now the question turns to whether the 
colitis caused or contributed to the veteran's death.

In this regard, the April 2005 VA examiners opined that given 
the veteran's multiple diagnoses, including cancer of the 
esophagus and lung, the ulcerative colitis likely did not 
contribute substantially or materially to the cause of death.  

However, service-connected diseases or injuries involving 
active processes affecting vital organs receive careful 
consideration as a contributory cause of death, with the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  Further, there are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  38 C.F.R. § 3.312(c)(4).  The Board notes that the 
death certificate lists the colitis with gastrointestinal 
bleed as the condition which "initiated [the] events 
resulting in death."  The April 2005 opinion did not address 
whether the colitis may have accelerated the veteran's death, 
despite the cancer diagnoses. 

Upon review of the totality of the evidence, and resolving 
all doubt in favor of the claimant, the Board finds that the 
veteran's ulcerative colitis was of such severity as to have 
a material influence in accelerating his death.  Thus, 
service connection for the cause of death is warranted.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


